 
 
Exhibit 10.1
 
FIRST AMENDMENT TO MARCH 5, 2010
EMPLOYMENT AGREEMENT


This First Amendment to March 5, 2010, Employment Agreement (“Amendment”) is
made and entered into effective as of the 27th day of August 2010, by and
between West Bancorporation, Inc. and David D. Nelson.


WHEREAS, West Bancorporation, Inc. and David D. Nelson are parties to an
employment agreement that became effective on March 5, 2010 (the “Agreement”),


WHEREAS, West Bancorporation, Inc. and David D. Nelson desire to amend the
Agreement,


NOW, THEREFORE, it is mutually agreed as follows:


1.           Amendment to Paragraph 4.  Paragraph 4 of the Agreement is hereby
deleted in its entirety and replaced and superseded by the following:


4.  For 2011 and after, you shall be eligible to receive a performance bonus of
up to one-half of the amount of your Base Salary for each calendar year worked
in accordance with the Company's senior executive bonus plan then in effect
("Performance Bonus").  The amount, if any, of such bonus shall be determined by
the Board in its sole discretion.  Any Performance Bonuses awarded while the
Company is participating in the Department of the Treasury’s TARP program will
be paid in long-term restricted stock.  The stock restrictions shall include (1)
a vesting period of not more than the longer of three years from the grant date
or the time of repayment of all TARP funds and (2) a requirement that you be
employed by the Company on each vesting date.  To the extent not precluded by
law or any TARP restriction, each Performance Bonus shall fully vest if you
become permanently and fully disabled or die or in the event of a change in
control of the Company or a sale of substantially all of the Company’s operating
assets.  The Board’s Compensation Committee has the sole discretion to impose
stock restrictions under the West Bancorporation, Inc. Restricted Stock
Compensation Plan.


2.           Amendment to Paragraph 5.  Paragraph 5 of the Agreement is hereby
deleted and replaced and superseded by the following:


5.  As consideration for your agreement to join the Company and enter into this
Agreement, you will be paid $125,000.


3.           No Other Modifications.  Except as herein modified, the Agreement
remains in effect as originally executed.


4.           Entire Agreement.  This Amendment shall be affixed to the Agreement
and become a part thereof.


5.           Binding Agreement.  The undersigned hereby agree and consent to be
bound by the terms of the Agreement, as hereby amended.


IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of August
27, 2010.




/s/ David R. Milligan
 
/s/ David D. Nelson
 
David R. Milligan
 
David D. Nelson
 
Chairman, Board of Directors
     
West Bancorporation, Inc.
     




 
 

--------------------------------------------------------------------------------

 
